COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-08-180-CV

STERLING DAVIS, INC.                                              APPELLANT

                                       V.

STANDARD MEAT COMPANY, L.P.                                        APPELLEE

                                   ----------

          FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

                                   ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     We have considered the “Joint Motion To Dismiss Appeal.”        It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal with prejudice. See Tex. R. App. P. 42.1(a)(2), 43.2(f).

     Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 43.4.




                                                PER CURIAM

PANEL: MEIER, DAUPHINOT, and GARDNER, JJ.




     1
         … See Tex. R. App. P. 47.4.
DELIVERED: February 12, 2009